This is an appeal by a self-insured employer from a schedule award of the Workmen’s Compensation Board in favor of the widow of a deceased employee for 100% permanent loss of use of his left leg prior to his death and protracted temporary total disability. The deceased-was employed as a sweeper by the Department of Sanitation of the City of New York. On January 8, 1940, while engaged in the course of his employment, he slipped on icé and suffered a fractured femur of the left leg. He was never able to return to work again and died on June 15, 1942, from a cause unrelated to the accident. Prior to his death the disability was never classified. On the application of his widow the board, on March 7, 1945, made the award from which the appeal is taken. The evidence sustains the decision of the board. (Matter of. McCarty v. United States Trucking Corp., 255 App. Div. 741, affd. 281 N. Y. 704.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.